Appeal from an award of death benefits arising out of death of deceased employee. Deceased was employed as a chauffeur, butler and houseman. He assisted in pushing an automobile manually a considerable distance from the street into a driveway, along the driveway for some distance and up an incline into a garage on the employer’s premises. Within three to five minutes afterwards, while standing near the car, discussing the affair, he fell to the ground unconscious and died immediately, his death being the result of coronary thrombosis. He had a pre-existing coronary disease and the medical testimony is to the effect that the extra strain caused by moving the automobile brought about his death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.